Territory of Michigan— in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND EIGHT—
Samuel Grimes was attached to answer unto James Anderson in a plea of trespass why with force and armes an assault he did make on the body of Elizabeth Anderson wife of the said James in the peace of God and of the United States then and there being and her the said Elizabeth did then and there beat wound and ill treat and did also criminally converse with and carnally know and possess against her will and the will of the said James and against the peace &c and whereupon the said James by E Brush his *228Attorney complains that the said Samuel on twenty.... day of August in the year of our Lord one thousand eight hundred and seven and at diverse other days and times between that day and the eighteenth day of March in the year of our Lord one thousand eight hundred and eight with force and arms &c on the said Elizabeth the wife of the said James at Detroit in the Territory aforesaid did make an assault and her the said Elizabeth did then and there criminally converse with—and did also then and there ravish, lie with and carnally know and from the house of him the said J ames there did take with him whereby the said James lost and was deprived of the comfort and company of his said Wife, and other outrages did then and there commit &c to the great damage of the said James and against the peace &c whereby he says that he is prejudiced and hath sustained damage to the value of one thousand dollars and therefore he produces this suit &c and hath pledges towit j E Brush Atty Jn° Doe & Richd Roe J
Territory of Michigan towit—
James Anderson puts in his place E Brush his Atty against Samuel Grymes in the plea aforesaid—
Erie County ss.
Personally appeared before me George Moore Esquire on[e] of the Commonwealth Justices of the peace in and for said County Peter Grawosz who on his solemn oath doth depose and say that on the twenty fourth day of November last as near as he can recollect he the said deponant was in the House of James Anderson Saddler at Detroit when said Anderson told this deponant that he had Just been examining Blackstones Commentaires to find out whether or not a man Could commit a rape on his own wife but that he could not find any such thing further he said that he had, had no Connection with his wife for four months past but that he would be damned but he would enjoy her that night or wold take her life or would lose his own in the attempt this was said in prasence of his wife this deponant told Anderson not to Exspris such hard words and asked Anderson to take with him a walk, wich Anderson did he tryd to pecefy him and he did get in a good humer so they returned to Andersons House but when they Came there Mrs Anderson was gone and had taken hur youngest Child with hur and further this deponant sayeth not Peter Grawosz
Sworn & subscribed before me at Erie August 31st 1808
George Moore
*229I James E. Heron prothonotary of the court of common pleas in and for Erie County in the Commonwealth of Pennsylvania Do certify that George Moore Esqr before whom the within appears to have been sworn to is duly commissioned a Justice in and for District Number One in the county of Erie, and that full faith and credit is due to his official acts as such.
In Testimony whereof, I have hereto set my hand and affixed the seal of said court, at Erie, the thirty first day of August. Anno Domini one thousand eight hundred and eight. James E. Heron Pro

[In the handwriting of Elijah Brush]